                           Case 1:19-cv-09164-PAE-GWG Document 17
                                                               16 Filed 11/19/20 Page 1 of 2



                                                    BOYD | RICHARDS
                                                                                                   November 19, 2020

                 (Via ECF)
                 Hon. Gabriel W. Gorenstein                                 MEMORANDUM ENDORSEMENT
                 United States Magistrate Judge
                 United States Courthouse
                 500 Pearl Street, Courtroom 6B
                 New York, NY 10007


                                        Re:         Jocelyn Pierre v. Barolo 214 East Inc., et al.
                                                    Case No. 19-cv-9164-PAE-GWG

                 Dear Judge Gorenstein:

                        This firm represents defendant Barolo 214 East Inc. (“Barolo”), in the above-referenced
                 case. We write to provide a status update and request a stay of all deadlines.

                        On September 21, 2020, we advised the Court that Barolo partially re-opened for outside
                 dining only per New York City guidelines, and that it was unclear if and when Barolo would fully
                 re-open. Plaintiff and Barolo jointly requested a stay of all deadlines to November 20, 2020, and
                 the Court granted the parties’ request.

                         At present, the public health emergency and New York City guidelines continue to
                 negatively impact the restaurant. Indeed, New York City has experienced new challenges with
                 public health emergency, and the government has imposed new restrictions that require all
                 restaurants, bars and gyms to close by 10 p.m. This has led to drop in business for Barolo by
                 almost 70 percent, and the restaurant is struggling to keep its doors open. Considering these dire
                 circumstances, Plaintiff and Barolo jointly request a stay of all deadlines to January 20, 2021.

                       This is the parties’ third request for a stay of all deadlines because of the public health
                 emergency. No other dates are affected by this request.




_______________________________________________________________________________________________________________________

                                                                                 BOYD RICHARDS
                 MIAMI                           FT. LAUDERDALE                                TAMPA                          WEST PALM BEACH                       NEW YORK
    100 S.E. Second Street, Suite 2600 1600 W. Commercial Boulevard, Suite 201      400 N. Ashley Drive, Suite 1150      824 U.S. Highway One, Suite 100      1500 Broadway, Suite 505
           Miami, Florida 33131               Fort Lauderdale, Florida 33302             Tampa, Florida 33602            North Palm Beach, Florida 33408     New York, New York 10036
   Tel: 786-425-1045 Fax: 786-425-3905   Tel: 954-848-2460 Fax: 954-848-2470     Tel: 813-223-6021 Fax: 813-223-6024   Tel: 561-624-8233 Fax: 561-624-8940       Tel: (212) 400-0626
     Case 1:19-cv-09164-PAE-GWG Document 17
                                         16 Filed 11/19/20 Page 2 of 2




       We appreciate the Court’s attention to this matter.

                                                    Respectfully submitted,

                                                    Gary Ehrlich
                                                    Gary Ehrlich

To: Bradly G. Marks, Esq. (via ECF)

       The parties shall file a letter on or before January 20, 2021, either providing a new proposed
       schedule (and indicating whether a court conference is desired) or providing the status of the
       case.

       So Ordered.



        November 19, 2020
